Fourth Court of Appeals
                               San Antonio, Texas
                                      April 24, 2019

                                   No. 04-19-00089-CR

                                   Abraham BASTIEN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR10099
                        Honorable Velia J. Meza, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on April 24, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court